Citation Nr: 9905161	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a status post nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from December 1985 to 
January 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) May 1995 rating decision which, 
inter alia, denied compensable evaluations for residuals of a 
status post nasal fracture, left ear hearing loss and 
bilateral pes planus; and granted service connection for a 
low back disability, assigning it a noncompensable disability 
evaluation.

In January 1998, the RO continued the previously assigned 
noncompensable ratings for the veteran's residuals of a 
status post nasal fracture and left ear hearing loss, and 
increased the disability ratings for the veteran's low back 
disability and bilateral pes planus from 0 to 10 percent 
disabling.  On a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law; and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).

By Statement in Support of Claim received later that month, 
the veteran withdrew the substantive appeals of his claims 
for increased evaluations for bilateral pes planus and left 
ear hearing loss.  Thus, the Board will proceed below in 
accordance with the veteran's express wishes.  38 C.F.R. 
§ 20.204 (1998).

Appellate review of the claim for a compensable evaluation 
for residuals of a status post nasal fracture is deferred 
pending completion of the development requested below in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's low back disability caused his employer to 
transfer him to a delivery route where he is earns less 
income than he did prior to the transfer.

2.  An exceptional disability picture has been demonstrated 
with regard to the veteran's claim for an increased 
evaluation for a low back disability due to its marked 
interference with his employment, thereby rendering 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a low back disability have not been met; however, 
the veteran's case is exceptional, warranting assignment of a 
20 percent rating on an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that that the symptomatology associated 
with his low back disability is more disabling than the 10 
percent evaluation reflects as it has interfered with his 
employment and restricted his activities.  Thus, he maintains 
that a rating of 20 percent is warranted for his service-
connected low back disability.

The veteran's claim for an increased evaluation for his 
service-connected low back disability is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) as it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the contention concerning the severity of his 
low back disability (within the competence of a lay party to 
report) is sufficient to well ground his claim.  The Board 
finds that the facts relevant to this issue on appeal have 
been properly developed and that the obligation of VA to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The veteran's low back disability is currently rated under 
Diagnostic Codes 5292, 5293 and 5295.  Diagnostic Code 5292 
provides a 10 percent rating for a slight lumbar spine 
limitation of motion and a 20 percent rating for a moderate 
lumbar spine limitation of motion.  A 40 percent rating may 
be assigned for a severe lumbar spine limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Under Diagnostic Code 5293, a 10 percent rating may be 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating may be assigned for moderate intervertebral disc 
syndrome with recurring attacks, and a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent rating may be 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (1998).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

The veteran's low back disability may also be rated under 
Diagnostic Codes 5285, 5286 and 5289 depending on the 
symptoms found to be present.

Diagnostic Code 5285 provides that a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(1998).

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1998).

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5289 (1998).

VA X-ray examination in November 1994 revealed that the 
veteran's lumbosacral spine exhibited sacralization of the 
5th lumbar vertebra.  It also showed that his intervertebral 
disc spaces and vertebral bodies were normal throughout.  
There was no evidence of fracture, malalignment or any other 
abnormalities.  No spondylolisthesis or calcifications were 
identified.  The bilateral sacroiliac joints were 
unremarkable.

On December 1994 VA medical examination, the veteran reported 
that he experienced low back pain which forced him to miss 
about 11/2 weeks of work during the prior year.  Examination 
revealed that his posture was with a slight flexion and that 
his gait was slightly lordotic.  Range of motion testing of 
his back revealed that flexion was to 90 degrees, extension 
was to 15 degrees and lateral extension was to 15 degrees on 
both sides.  No muscle spasm was detected.  Neurological 
examination revealed no abnormality.  The diagnosis was 
history of back pain.

Outpatient treatment records, dated in January 1995 to May 
1996, from the Palo Alto VA Medical Center (MC), show that 
the veteran was treated there for low back pain on numerous 
occasions during this period.  A July 1995 record shows that 
he reported low back pain, resulting from his having bent 
over to pick up his son the previous day.  Examination of the 
back revealed that sensation was intact throughout, and 
straight leg raising was negative.  The diagnostic impression 
was back strain.  In August 1995, he was assessed as having 
low back pain and advised to remain active and continue 
treating his low back pain with non-steroidal anti-
inflammatory drugs.  In September 1995, he reported that he 
experienced pain, spasms, tightness and stiffness in his low 
back.  He indicated that he treated the symptoms with heat, 
ice and Motrin.  He further indicated that he ran and played 
basketball twice a week.  Examination of his back revealed 
tenderness to palpation at L5 and pain with lumbar extension.  
The impression was mechanical low back pain with probable 
facet pain syndrome.  It was noted that there had been no 
signs of radiculopathy.  A January 1996 record shows that he 
reported that his low back pain came and went.  On magnetic 
resonance imaging testing of the lumbar spine in March 1996, 
moderate disc protrusion was found extending into the left 
lateral recess at L5-S1 and likely impingement at the left S-
1 nerve root.  No other significant abnormalities were noted.  
In May 1996, he reported at a VA neurosurgery clinic that he 
continued to experience low back pain, and that it caused him 
to miss several days of work each month.  On further 
questioning, he indicated that he did not have any pain, 
motor weakness or sensory deficit in his lower extremities.  
It was noted that the mild bulge on his left side was 
asymptomatic, and that, due to his young age and lack of 
radicular symptoms or motor sensory deficit in his left leg, 
there was no way to link his low back pain to his disc 
protrusion.

On April 1996 VA medical examination, the veteran reported 
that he had been employed working in a warehouse for a 
packaging company.  He indicated that his low back pain then 
caused him to be transferred into sales.  He reported that he 
had not performed well in sales, and that he was later 
terminated.  He indicated that his low back pain had limited 
his participation in athletic activities.  He reported that 
he experienced low back pain at night and back stiffness in 
the morning.  He indicated that his low back pain came and 
went.  Examination of his back revealed that it had a good 
range of motion, and that he was able to place his fingertips 
on his knees while his knees were extended.  Minimal 
scoliosis with a slight dorsal concavity was present to the 
left with a very minor protuberance of the right rib cage.  
The impression was that the veteran's chronic back pain was 
probably musculoskeletal in origin and his mild scoliosis was 
of musculoskeletal origin.

On September 1997 VA medical examination, the veteran 
reported that he had an unrelenting low back pain which 
caused him to miss half of his work days during the previous 
6 months.  He indicated that his low back pain had also 
restricted his activities.  He reported that he used to be 
able to run 5 miles a day, and that, when he was able to run, 
he exacerbated his low back pain.  He indicated that multiple 
injections in his low back had relieved his low back pain for 
about one month, but that the low back pain had returned.  He 
reported that he was careful to avoid a recurrence of his low 
back pain when he walked, lifted his two year old son or 
engaged in sexual relations.  He further reported that his 
low back pain had caused sleeping difficulties.  Examination 
of his low back revealed tenderness over his left sciatic 
notch.  Range of motion testing revealed that flexion was to 
90 degrees, extension was to 20 degrees, right and left 
flexion were to 25 degrees and right and left rotation were 
to 50 degrees.  Deep tendon reflexes were normal.  His gait 
was careful but normal.  An X-ray examination of the 
veteran's lumbar spine revealed slight disc narrowing at L4-
S1.  The diagnosis was low back pain and degenerative disc 
disease involving L4-S1.

At the video conference hearing in November 1998, the veteran 
testified that he experienced low back pain whenever he bent 
forward.  He reported that he was employed as a delivery 
truck driver, and that his duties included frequent lifting 
and bending.  He indicated that these duties caused muscle 
spasms in his back almost every night.  He indicated that he 
treated his low back pain with ice and heat.  He reported 
that house and yard work also caused pain and discomfort in 
his low back.  He indicated that his employment required him 
to complete between 70 to 100 deliveries each day, and lift 
objects weighing in excess of 100 pounds.  He reported that, 
as his low back pain often required him to stop and rest, he 
generally completed his delivery route 2 hours later than it 
took the other delivery drivers to complete their routes.  He 
indicated that he often twisted his back as his delivery 
truck did not have power steering.  He reported that he used 
over the counter drugs to treat his low back pain, and the 
low back pain had caused sleeping difficulties.  He indicated 
that his employer frowned on employees who called in sick, 
and that he had called in sick at least 8 times during the 
prior year.  He reported that his low back pain forced him to 
leave work early on 2 occasions during the previous year.  He 
indicated that, during his lunch break, he often soaked his 
back in a hot tub.  He reported that had not seen a doctor 
for his low back pain as he was able to treat himself and 
because the VA clinic was far from his home.  He further 
reported that VA doctors had advised him that there was not 
much that they could do to alleviate his low back pain 
outside of surgery, and that he did not desire back surgery 
as it would interfere with his employment.  He indicated that 
his employer had transferred him to an undesirable delivery 
route because his low back disability made him undependable 
and increased the time it took to complete his deliveries.  
He reported that this bad delivery route resulted in lost 
income.  Specifically, he reported that his old delivery 
route provided him with a 40-hour workweek and at least 5 
hours of overtime income per week, and that his new delivery 
route, at times, provided only a 36-38 hour workweek and, at 
most, 30 minutes of overtime per week.  

Based on the foregoing evidence, the undersigned is of the 
opinion that an evaluation in excess of 10 percent is not 
warranted for the veteran's low back disability under 
Diagnostic Code 5292.  Under this code, a 20 percent 
evaluation is warranted for a moderate limitation of motion 
of the lumbar spine, but this is not demonstrated by the 
medical evidence of record.  Specifically, at the time of his 
most recent VA examination it was reported that his range of 
back motion revealed that flexion was to 90 degrees and 
extension was to 20 degrees.  In addition, his right and left 
flexion were to 25 degrees, and right and left rotation were 
to 50 degrees.  Moreover, deep tendon reflexes were shown to 
be normal.  As such, although the veteran's back exhibited 
limited motion, it is not appropriately classified as 
moderate in nature which is the requirement of a 20 percent 
rating under Code 5292.

It is observed that an evaluation in excess of 10 percent is 
also not warranted under Diagnostic Code 5293.  An increased 
rating under this code provision requires a showing of 
moderate intervertebral disc syndrome with recurring attacks.  
This is not demonstrated as the medical evidence of record 
does not reflect that the veteran's low back disability is 
moderate in severity.  Rather, his VA outpatient treatment 
records show that he was able to treat his low back 
disability, and that he was able to play basketball and run 
twice per week.  In addition, the most recent VA outpatient 
treatment records show that he did not experience any pain, 
motor weakness or sensory deficit in his lower extremities.  
These records further show that the bulge on his left side 
was mild in nature and asymptomatic.  Moreover, his most 
recent VA examination report reveals that his lumbar spine 
exhibited only slight narrowing and that his gait and deep 
tendon reflexes were normal.  As the veteran's low back 
disability is not classified as moderate in nature, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5293.

The Board is also of the opinion that an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5295 as 
that requires the evidence to show that the veteran has a 
lumbosacral strain with muscle spasm on extreme forward 
bending, and a unilateral loss of lateral spine motion in the 
standing position.  This is not demonstrated by the medical 
evidence.  While a July 1995 VA outpatient treatment record 
shows a diagnosis of back strain, these records are devoid of 
any reports or a diagnosis of lumbosacral strain.  In 
addition, while the VA examination reports show that the 
veteran's back exhibited a loss of motion, they do not show 
any reports or a diagnosis of lumbosacral strain.  Moreover, 
although he testified that he experienced muscle spasms in 
his back almost every night, VA examination reports are 
devoid of any report or finding of muscle spasm in his low 
back.  As such, the medical evidence does not show that the 
veteran has a lumbosacral strain with muscle spasm on extreme 
forward bending.  Thus, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 5295.

An evaluation in excess of 10 percent is also unwarranted for 
the veteran's low back disability under Diagnostic Code 5285, 
where a 10 percent evaluation may be added when a 
demonstrable deformity of the vertebral body is shown.  
However, this is not demonstrated by the medical evidence.  
Specifically, while the VA outpatient treatment records and 
examination reports show that the veteran had a disc bulge at 
L5-S1, these records present no reports or findings that this 
bulge was the result of a fracture.  In addition, while the 
April 1996 VA examination report which shows that his back 
exhibited scoliosis, this disability was clearly shown to be 
musculoskeletal in origin.  Thus, the medical evidence does 
not show that the veteran has a demonstrable deformity of a 
vertebral body.  Thus, an additional 10 percent evaluation 
cannot be added to his 10 percent disability evaluation.  In 
addition, there have been no reports or findings that the 
veteran has abnormal mobility of the back requiring a neck 
brace (jury mast) without cord involvement, or cord 
involvement with vertebral fractures.  Additionally, it has 
not been shown that he has cord involvement with vertebral 
fractures, and that he is bedridden, or requires long leg 
braces.  Thus, the evidence reflects that the current 
symptomatology associated with his low back disability is 
commensurate with a 10 percent evaluation under Diagnostic 
Code 5285.

As there are no report or finding of complete bony fixation 
(ankylosis) of the lumbar spine, Diagnostic Codes 5286 and 
5289 are inapplicable to this case.  

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the veteran's 
low back disability, and it is observed that there is no 
clinical evidence of objective pathology of functional loss 
due to pain which would permit assignment of a higher 
evaluation under these criteria.

Nevertheless, the Board has also considered rating the 
veteran's low back disability on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In this case, the veteran testified that he was employed as a 
delivery truck driver, and that his low back disability had 
hindered his job performance to the point where he was 
transferred to a delivery route which generates less income.  
Specifically, the pain associated with his service-connected 
low back disability forces him to use sick leave and, at 
times, leave work prematurely.  In addition, it often 
requires him to stop and rest, and therefore increase the 
time it takes to complete his delivery route.  As a 
consequence, his employer transferred him from a delivery 
route which had provided him a 40 hour work week, and at 
least 5 hours of overtime income per week, to a less 
remunerative delivery route.  The Board finds that the 
veteran's testimony is entirely credible and persuasive, and 
that an extraschedular evaluation is warranted as his low 
back disability has caused him interference with the ability 
to maintain employment.  Accordingly, the Board concludes 
that an increased evaluation to 20 percent is warranted on an 
extraschedular basis and under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An increased evaluation of 20 percent for a low back 
disability is granted, on an extraschedular basis, subject to 
the law and regulations governing the payment of monetary 
awards.


REMAND

The veteran contends that the symptomatology associated with 
the residuals of his status post nasal fracture is productive 
of difficulties with breathing and sexual relations, as well 
as headaches and light headedness.  Thus, he maintains that 
at a compensable rating is warranted for his service-
connected residuals of a status post nasal fracture.

His claim for an increased evaluation for his service-
connected residuals of a nasal fracture is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) as it is plausible or 
capable of substantiation.  Murphy, 1 Vet. App. at 78.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle, 2 Vet. App. at 629.  Here, the 
contentions concerning the severity of the residuals of 
status post nasal fracture (within the competence of a lay 
party to report) is sufficient to conclude that the claim is 
well grounded.

A VA medical examination report, dated in October 1997, shows 
that the veteran was assessed as having nasal obstruction.  
It further shows that he desired surgery for his nasal 
obstruction, and that he was to return to the clinic in 
November 1997 for a pre-surgery visit for surgery scheduled 
later that month.

At his video conference hearing in November 1998, the veteran 
testified that he had an 80 percent loss of breathing 
capacity in his left nostril and a 30 percent loss of 
breathing capacity in his right nostril.  He reported that he 
had canceled his pre-surgery clinic visit as well as the 
scheduled nasal obstruction surgery at the Palo Alto VAMC in 
November 1997.  He reported that he was scheduled to visit 
with a Dr. Evans later that month.  He indicated that Dr. 
Evans was an ear, nose and throat doctor in San Jose, 
California.  The veteran indicated that he planned to explore 
the possibility of surgical intervention for his nasal 
obstruction with Dr. Evans.

The Board is of the opinion that an attempt to secure copies 
of treatment records from Dr. Evans, regarding treatment the 
veteran received subsequent to the November 1998 video 
conference hearing, should be made as they would of great 
assistance in determining the current severity of the 
veteran's service-connected 
residuals of a status post nasal fracture.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to this claim, the case is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all 
medical care providers who have treated 
the veteran for the residuals of his 
status post nasal fracture since October 
1997.  After securing any necessary 
releases, the RO should obtain copies of 
all VA, military, and private treatment 
records (not already of record), for 
association with the claims folder, 
specifically including complete copies of 
all available pertinent treatment records 
from a Dr. Evans in San Jose.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then, the issue of entitlement to a 
compensable evaluation for the service-
connected residuals of a status post 
nasal fracture should be reviewed by the 
RO.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity 
to respond.  The case should then be returned to the Board 
for further consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

